Citation Nr: 1544872	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected PTSD with psychotic disorder not otherwise specified, from December 13, 2006, to May 17, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to November 1986, and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  There, the RO continued the 50 percent rating then in effect (from March 9, 2005) for the Veteran's service-connected posttraumatic stress disorder (PTSD).

The Board remanded this claim in October 2012 so that additional development of the evidence could be conducted.  Also at that time, the issue of entitlement to service connection for a psychiatric disorder other than PTSD was remanded.  The RO later, in May 2013, granted service connection for this, and assigned an effective date of December 13, 2007 (the date of the Veteran's reopened claim).  This disorder was found to be secondary to the Veteran's PTSD.  This claim is therefore no longer the subject of appellate review.  

The RO, in February 2013, increased the disability rating assigned to the Veteran's service-connected PTSD to 100 percent.  An effective date of May 18, 2012, was assigned for the 100 percent disability rating.  As the Veteran, for the period before May 18, 2012, was in receipt of less than the maximum schedular rating for this disorder, this issue for this period of time remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that the increased rating claim now at issue was received by VA on December 13, 2007.  See letter from Veteran's accredited representative.  See also 38 C.F.R. § 3.400(o).  This increased rating matter is therefore characterized as shown on the title page of this decision.






The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are mostly duplicative of the documents in the paper claims file, except for a July 2015 Appellant's Brief and VA outpatient records, discussed below.  


FINDING OF FACT

For the period from December 13, 2006, to May 17, 2012, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW
 
From December 13, 2006, to May 17, 2012, the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD with psychotic disorder not otherwise specified had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Notice was provided in January 2008 and in a July 2009 statement of the case (SOC).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental SOC.  Mayfield, 444 F.3d at 1333.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years at issue are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Veteran was afforded VA PTSD examinations in the course of his appeal, most recently in May 2012.  Pertinent VA examinations was also conducted in May 2006 and February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issue in this case.

There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

The Veteran essentially contends that the severity of his service-connected psychiatric disorder (now characterized as PTSD with psychotic disorder not otherwise specified) warrants the assignment of a disability rating in excess of 50 percent for the period prior to May 18, 2012.

The report of a VA PTSD examination report, dated in May 2006, shows that psychotic disorder and PTSD were diagnosed.  The examiner commented that the Veteran continued to meet the criteria for PTSD, but that the Veteran's primary psychiatric troubles were attributable to a psychoses, which had also been diagnosed as paranoid schizophrenia and schizoaffective disorder.  

A March 2007 VA community care program outreach note shows that diagnoses of PTSD and psychotic disorder were provided.  It was noted that the psychotic symptoms had been reduced dramatically, with the Veteran appearing much more emotionally stable with better reasoning ability.  The Veteran was noted to actively participate in planned activities.  The Veteran was alert and oriented times three, and did not have hallucinations, nor was he either homicidal or suicidal.  He was not depressed, and memory was not impaired.  

A July 2007 VA psychiatry attending note shows that the Veteran denied any psychotic feelings.  He denied hallucinations, and showed no clinical signs of depression.  The Veteran was alert and oriented times three, and cooperative.  The Veteran did not appear to be acutely psychotic, nor verbalizing any homicidal or suicidal thoughts.  The supplied diagnosis was history of PTSD and schizoaffective disorder.  The Veteran, reported the examiner, seemed emotionally stable.  A Global Assessment of Functioning (GAF) score of 40 was provided.  

The report of a February 2008 VA PTSD examination shows that past provided diagnoses had included PTSD, as well as paranoid schizophrenia and schizoaffective disorder.  The Veteran reported lived in an assisted living community, where he got along adequately with others, though without having real friendships.  He reported dining out with others, and bowling on occasion.  

Examination showed the Veteran's affect to be broad, and mood euthymic and calm.  No significant of thought processing or communication was evident.  He denied hallucinations.  The Veteran reported no longer being paranoid.  Speech was mildly tangential, and he denied any thoughts of homicidal or suicidal ideation.  He denied significant memory impairment or obsessive compulsive disorder.  No panic attacks were reported.  He also denied problems with depression and excessive anxiety.  Psychotic disorder and PTSD were diagnosed.  A GAF score of 51 was included.  The examiner commented that the Veteran's psychotic disorder which included delusions, and trouble with tangential speech, were unrelated to the PTSD.  

A March 2008 VA psychiatry attending note shows that, on examination, the Veteran was alert and oriented times three.  The Veteran's affect to be broad, and mood was euthymic.  His thoughts were reported to be more coherent.  He did not look acutely psychotic.  He denied thoughts of homicidal or suicidal thoughts.  The supplied diagnosis was history of PTSD, schizoaffective disorder.  The examiner commented that the Veteran seemed emotionally stable.  A GAF score of 40 was included.  Similar findings were reported in a November 2008 VA psychiatry attending note.

A December 2011 VA mental health follow-up note shows that the Veteran had been last seen on November 9, 2011, at which time he had expressed significant paranoid ideations regarding people injecting poison into his food and that someone was letting loose fumes in his apartment.  He did not endorse any of those delusions today.  He denied even having the paranoid thoughts to begin with, and reported that he had felt relief from the thoughts that he had previously had.  He added that not only were they not occurring, but that he had found them less bothersome.  The Veteran denied any symptoms regarding mood.  He also denied any symptoms regarding depression or anxiety.  He did not endorse any PTSD symptoms, including nightmares, hypervigilance, feelings of numbness or detachment, as well as having flashbacks or intrusive thoughts.  He denied any other psychotic symptoms.  He also did not endorse any hallucinations or delusions at this time.  He denied suicidal and homicidal ideations, and reported being compliant with all of his medications.  

Examination showed the Veteran to be in no acute distress.  He was well developed and well nourished, overweight, and appeared his stated age.  He had good eye contact throughout the interview.  His speech was fluent, coherent, and normal in rate, rhythm, and tone.  He did not display any psychomotor agitation, retardation, or involuntary movements.  The Veteran described his mood as "pretty good," and affect was mood congruent and appropriately labile.  Thought content was devoid of suicidal or homicidal ideations, delusions, or preoccupations.  His thought process was less circumstantial and there was no mention of paranoid delusions that had previously been mentioned, but otherwise thought process was considered linear and goal directed.  Attention and concentration was adequate.  The Veteran was awake, alert, and oriented to person, place, time, and purpose.  Impulse control was maintained throughout the entirety of the interview.  Insight and judgment were both described as fair.  PTSD, in remission, and schizoaffective disorder, in partial remission were diagnosed.  A GAF score of 57 was provided.  The examiner commented that the Veteran was doing very well on the medications, with the resolution of the paranoid delusions a promising sign.  He was not experiencing any side effects or adverse reactions to currently prescribed medication and was to continue the dose.  The Veteran was neither suicidal, homicidal, or psychotic.  He did not pose a threat to himself or other people, and was determined to be stable for outpatient follow-up.  

A February 2012 VA mental health follow-up note shows that the Veteran reported doing very well.  He reported his current does of medications were effective.  He reported no delusions, as he had on a prior visit.  He denied any disturbance of mood.  He also denied any feelings of helplessness, hopelessness, worthlessness, thoughts of death or dying, poor focus or concentration, poor sleep or appetite.  He denied any manic episodes or any symptoms such as decreased need for sleep, increased energy, increasing goal-directed activity, racing thoughts, rapid, loud pressured speech, indiscretions or indiscriminate spending of funds.  The Veteran also denied any delusions or hallucinations, and any thoughts of wanting to harm himself or others.

Examination showed the Veteran to be in no acute distress.  He was well-developed, well-nourished, overweight and appeared his stated age.  He was dressed appropriately in casual clothing.  He displayed adequate hygiene.  His speech was fluent and coherent, of normal rate, rhythm and tone.  He did not display any psychomotor agitation or retardation.  Thought content devoid of suicidal and homicidal ideation, delusions or preoccupations.  Thought process was very linear, logical and goal-directed.  Mood was described as "really good" today, and his affect was mood congruent.  He was awake, alert and oriented to person, place, time and purpose, and he was not responding to internal stimuli.  Attention and concentration were appropriate.  Impulse control was maintained throughout the entirety of the interview.  Insight was present and intact, and judgment was noted to be fairly good.  PTSD and schizoaffective disorder, both in remission, were diagnosed.  A GAF score of 57 was provided.  The patient was reported to continue to do very well on current regimen of medications.  The examiner commented that the paranoid delusions which the Veteran had presented with several visits ago had completely resolved and had remained in remission.  The Veteran was determined not to be suicidal, homicidal or psychotic, nor did he pose a threat to himself or pose any harm to the safety of other people.  

As above noted, the record shows that GAF scores were provided in July 2007, February and March 2008, December 2011 and February 2012.  These scores, respectively were 40, 51, 40, 57, and 57.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.


Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.130 , Diagnostic Code (Code) 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.







A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Analysis

After careful consideration of all of the evidence of record, the Board finds that the Veteran's service-connected PTSD with psychotic disorder not otherwise specified did not warrant a rating in excess of 50 percent at any time from December 13, 2006, to May 17, 2012.  

In this regard, between December 13, 2006, through May 17, 2012, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  Review of the above-reported medical evidence, while showing the presence of some psychotic symptoms in March 2007 and mildly tangential speech in February 2008, neither suicidal ideation nor panic attacks were manifested.  Also, the record is absent for findings of obsessional rituals interfering with routine activities and impaired impulse control.  Also not shown to be present was neglect of personal appearance and hygiene.

These above-reported symptoms are not shown to more approximate those contemplated in the criteria to be productive of the degree of occupational and social impairment warranting a rating in excess of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a rating in excess of 50 percent is not warranted for the PTSD for the period from December 13, 2006, to May 17, 2012.

The Board also finds that there is inconsistency in the GAF scores.  The DSM-IV indicates that GAF scores of 40 would be appropriate for a person with some impairment in reality testing or communication, major impairment in family relations, judgment, thinking, or mood, or has serious impairment in social or occupational functioning.  Yet the symptoms reported in July 2007 and March 2008 are not consistent with the provided GAF scores of 40.  The GAF scores ranging from 51 to 57 are found to be more consistent with the demonstrated symptomatology of record for the pertinent period.  Such GAF scores are indicative of no worse than moderate symptoms.  The Board finds that the preponderance of GAF scores show moderate or less severe symptoms during the applicable period here being rated.  On the whole, the GAF scores do not support a rating in excess of 50 percent.

The classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claims (in part), the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.




The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability for the applicable period of time here being considered.  The Veteran's disability during this time manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun.


ORDER

A disability rating in excess of 50 percent for PTSD with psychotic disorder not otherwise specified from December 13, 2006, to May 18, 2012, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


